ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                 )
                                             )
The Ross Group Construction Corporation      ) ASBCA Nos. 62064-ADR, 62749-ADR
                                             )
Under Contract No. W9126G-09-D-0101          )

APPEARANCE FOR THE APPELLANT:                   Timothy L. Rogers, Esq.
                                                 Barrow & Grimm, P.C.
                                                 Tulsa, OK

APPEARANCES FOR THE GOVERNMENT:                 Michael P. Goodman, Esq.
                                                 Engineer Chief Trial Attorney
                                                Jeanelle S. Patel, Esq.
                                                Katharine Talbot, Esq.
                                                Derek Gilliam, Esq.
                                                 Engineer Trial Attorneys
                                                  U.S. Army Engineer District, Fort Worth

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: September 6, 2022



                                              LAURA EYESTER
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62064-ADR, 62749-ADR, Appeals
of The Ross Group Construction Corporation, rendered in conformance with the Board’s
Charter.

      Dated: September 6, 2022




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2